Citation Nr: 9920191	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-00 951	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from March 1965 to March 1967.  
In an August 1993 rating action, the RO denied service 
connection for hypertension.  The veteran filed a timely 
appeal.  In a September 1996 decision by the Board of 
Veterans' Appeals (Board), service connection for 
hypertension was denied.  This appeal arises from a 
subsequent February 1997 rating action in which the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for hypertension.  

The Board notes that in the February 1997 rating action and 
in the September 1997 Statement of the Case (SOC), the RO 
applied the standard for new and material evidence struck 
down by the United States Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F. 3d. 1356 (Fed.Cir. 1998).  
In a subsequent SOC dated in January 1999, the RO applied the 
correct standard mandated by Hodge.  Accordingly, this case 
is ready for appellate review. 


FINDINGS OF FACT

1.  The Board denied service connection for hypertension by 
decision of September 1996.

2.  Additional evidence submitted since the September 1996 
Board decision is cumulative of other evidence on the record 
and does not show that hypertension was incurred in service 
or within one year following discharge from service.



CONCLUSION OF LAW

The evidence received since the Board denied service 
connection for hypertension in September 1996 is neither new 
nor material, and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. §  3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence of record at the time of the September 1996 
Board decision may be briefly summarized.  The service 
medical records are negative for any findings, complaints or 
diagnoses of hypertension.  On entrance examination the 
veteran's blood pressure was 135/70.  On discharge 
examination, the veteran's blood pressure was 110/70.

Private medical records dated from 1990 to 1993 were received 
from D.L. Crocker, M.D.  It was noted that the veteran had 
hypertension.  In an October 1990 record, it was reported 
that the veteran stated that he was diagnosed with 
hypertension in service, but that he had not received 
medication for it until recently.  The veteran's blood 
pressure readings on that day were 250/140 and 230/142.  The 
diagnosis was severe hypertension.

A private medical record dated in July 1994 was received from 
J.E. Bryant, M.D.  The veteran was diagnosed with 
hypertension.  His blood pressure was 156/86.

The veteran was hospitalized in January 1995 with complaints 
of severe weakness and increased palpitations of the heart.  
His blood pressure on admission was 172/102, right arm and 
168/98, left arm.  His blood pressure was 156/90 on January 
24, 1990.  His discharge diagnoses included hypertension.

In a Social Security Administration decision dated in 
February 1995, the veteran was found to be severely impaired 
by hypertension, a nervous condition, heart murmur, blurred 
vision, hemorrhoids and depression.

In a September 1996 decision, the Board denied service 
connection for hypertension on the grounds that there was no 
evidence of hypertension or abnormal blood pressure in 
service and when hypertension was diagnosed many years 
subsequent to service, there was no medical link to service.  

Subsequent to the Board's decision, VA outpatient treatment 
records were received covering the period of May 1995 to 
August 1996.  These records revealed that the veteran had 
hypertension and was on medication for hypertension.  Also 
received was a report of a March 1995 accident in which the 
veteran was burned in an accident at his workplace.  The 
report contains no reference to hypertension or to a blood 
pressure reading.

Three supporting statements dated in December 1997 were 
received from Wiley P. Neal, the veteran's wife and the 
veteran's brother.  They all stated that the veteran received 
treatment for high blood pressure in 1967.   

II.  Analysis

Under the applicable criteria, when a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104.  When a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, whether it provides a new factual basis for 
allowing the claim.  An adverse determination as to either 
question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1105.  In order to reopen his claim, the veteran must 
present or secure new and material evidence with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

On claims to reopen previously and finally disallowed claims, 
the Board must conduct a two-part analysis.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is "new and 
material."  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  "New evidence" is evidence that is not "merely 
cumulative" of other evidence on the record.  Ibid.  
Evidence is "material" where it is "relevant and probative 
of the issue at hand."  Sklar v. Brown, 5 Vet. App. 140, 145 
(1993); Cox v. Brown, 5 Vet. App. 95, 98 (1993); Colvin, 1 
Vet. App. at 174.  Second, if the Board determines that the 
evidence is new and material, it must reopen the claim and 
"evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old."  Masors v. Derwinski, 2 
Vet. App. 181, 185 (1992).

The Court has also held that the Board is required to review 
all of the evidence submitted by a claimant since the last 
final denial of a claim on any basis, to include decisions by 
the RO or the Board which had refused, after having 
considered newly presented evidence, to reopen a previously 
disallowed claim because of a lack of new and material 
evidence.  Evans v. Brown, 9 Vet. App. 273 (1996).  Probative 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  In determining whether 
evidence is probative (that is, whether it supplies evidence 
the absence of which was a specified basis for the last 
disallowance), the specified bases, as discernible from the 
last decision, for disallowance to be considered.  See Evans.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served ninety 
(90) days or more during a period of war and hypertension 
becomes manifest to a degree of 10% within one year from the 
date of termination such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the additional evidence presented in 
this case is not material.  The evidence previously of record 
showed that hypertension was not present in service or 
manifest within the first year following separation from 
service, and that there was no medical evidence linking the 
veteran's diagnoses of hypertension to service.  The new 
evidence also revealed current diagnoses of hypertension, but 
there was no medical opinion linking this to military service 
or any incident thereof.  Furthermore, although supporting 
statements from the veteran's family members are credible to 
show an observation of fact, they are not credible to show a 
medical diagnosis of hypertension during or shortly after 
service.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
the additional evidence added to the record since 1996 
contains no objective proof whatever that hypertension had 
its onset in service or within the first year following 
service, the Board finds that this is not "new and material 
evidence" warranting reopening the claim for service 
connection.


ORDER

New and material evidence not having been submitted to reopen 
a claim for hypertension, the appeal is denied.



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 

